Citation Nr: 1135844	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Propriety of the reduction from a 40 percent rating to a 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine, effective on February 1, 2007.

2.  Entitlement to an increased disability evaluation for the service-connected DDD of the lumbar spine



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1971, from January 1991 to April 1991, and from May 1997 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO that reduced the 40 percent evaluation assigned for the service-connected DDD of the lumbar spine to 20 percent, effective on February 1, 2007.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in May 2009.  The transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development and adjudication in July 2009.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, in the instant case, the Veteran submitted a claim for an increased disability rating in October 2005.  In a March 2006 rating decision, the RO proposed to reduce the rating for the service-connected DDD of the lumbar spine from 40 percent to 20 percent disabling.  Thereafter, in a November 2006 rating decision, the RO formally reduced the disability rating as proposed.  The Veteran submitted a timely Notice of Disagreement (NOD).  

The Board finds that the November 2006 rating decision, which reduced the Veteran's disability evaluation, was in essence a denial of his petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating, in addition to the Veteran's claim for entitlement to an increased disability rating for DDD of the lumbar spine.  

Hence, the issues on appeal have been recharacterized and bifurcated as they appear on the cover page of the instant decision.  

The claim for an increased disability evaluation for the service-connected DDD of the lumbar spine is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In March 2006, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for DDD of the lumbar spine, from a 40 percent schedular rating to 20 percent based on the absence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes requiring bed rest prescribed by a physician within the past 12 months.    

2.  A rating decision dated in November 2006 reduced the 40 percent schedular rating assigned for DDD of the lumbar spine to 20 percent, effective February 1, 2007.  

3.  At the time of the reduction, the 40 percent rating for the Veteran's disability had been in effect since September 13, 2004, less than five years.

4.  The RO's November 2006 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The November 2006 rating decision reducing the service-connected DDD of the lumbar spine from 40 percent to 20 percent disabling effective on February 1, 2007, is avoid ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5235-5243 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

Such notice must be provided to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

However, the notice provisions pertaining to a disability rating reduction are governed by 38 C.F.R. § 3.105 and are discussed in the body of this decision.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Relevant Laws and Regulations

The Board initially observes that the Veteran's claim for restoration of the 40 percent disability rating is separate from his claim of entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed, these claims require the application of distinctive procedural requirements, burdens of proof, and law and regulations.


i.) Basis for reduction

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The United Stated States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.


(ii.) Procedure

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e) (2010).

Analysis

The Veteran is seeking restoration of the previously assigned 40 percent disability rating for the service-connected DDD of the lumbar spine.   

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In essence, as explained, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  


Notice of reduction

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  In a letter from the RO, dated March 20, 2006, the Veteran was notified of the proposed reduction in his disability rating for DDD of the lumbar spine.  

The March 2006 letter included a copy of the March 2006 proposed rating decision, informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that, if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, he was advised of his right to request a personal hearing "to present evidence or argument on any important point in [his] claim."  

The Veteran did not request a pre-determination hearing.  The Veteran did not respond to the proposed reduction.  

In response to the December 2006 rating decision, which effectuated the proposed reduction, the Veteran filed a NOD in January 2007.  He first alleged that he did not receive the March 2006 letter and/or proposed reduction.  He further contended that his DDD of the lumbar spine had progressively worsened and that he took pain medications on a daily basis, which warranted no reduction.  

The Board observes that both the March 2006 and December 2006 letters were sent to the identical address.  The March 2006 letter was not shown to have been returned to the RO as undeliverable.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12. Vet. App. 307, 310 (1999).  

The Veteran has not rebutted the presumption of regularity of the mail by clear evidence to the contrary.  However, given the favorable outcome of the instant decision, there is no need for further discussion.

The matter was previously before the Board in July 2009 and remanded for further development.  Pursuant to the remand, additional private treatment and SSA were associated with the record and a VA examination was performed in October 2010.  

In November 2011, the Veteran was awarded separate 10 percent ratings for radiculopathy of the right and left lower extremities secondary to the DDD of the lumbar spine effective on September 13, 2004.  

Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO and that the RO has substantially complied with the Board's July 2009 remand with regard to the issue decided on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


Propriety of rating reduction

As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  

Here, the Veteran's 40 percent disability rating was awarded effective on September 13, 2004, and was reduced effective on February 1, 2007, less than five years later.  

Accordingly, 38 C.F.R. § 3.344(c) applies and the rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable since they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

The Veteran was awarded service connection for DDD of the lumbar spine and assigned a 10 percent disability rating, effective February 22, 2001.  See the May 2002 rating decision.  The Veteran filed a claim for increase on September 13, 2004.  In December 2004, the RO increased the rating for DDD of the lumbar spine to 40 percent disabling effective on September 13, 2004.  

The Veteran filed an additional claim for increase in October 2005.  Additional VA outpatient treatment records were obtained and the Veteran was afforded a VA examination in December 2005.  Thereafter, the reduction was proposed in March 2006.

The Veteran argues that restoration is proper since his condition had not improved since 2001.  He maintains that he uses a walker, back brace, cane and shower chair as a result of his back disability.  He further contends that he cannot walk without the use of these aides, is in constant pain, takes medications to alleviate pain, and is limited in his activities, to include needing help getting out of bed and dressing.  

Because the 40 percent disability rating was not in effect for five years when it was reduced to 20 percent, any re-examination disclosing improvement in the Veteran's service connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).

In the March 2006 proposed reduction decision, the RO relied mainly upon the December 2005 VA examination report, with reference to only one VA outpatient treatment record.  The November 2006 rating decision, which effectuated the reduction, solely indicated that, as they had not received a response to their proposed reduction, they reduced the evaluation of DDD of the lumbar spine.  In the subsequent adjudication, the July 2007 Statement of the Case (SOC), the RO additionally relied on the available VA treatment records.

Crucially, a review of the March 2006 proposed reduction rating decision, the November 2006 reduction rating decision, and the subsequent July 2007 SOC indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  

Specifically, in March 2006, the RO found that the criteria for the 40 percent rating were no longer met as the VA examination showed an increase in the Veteran's range of motion, though the RO acknowledged that repeated motion caused an increase in pain and additional decrease in range of motion of 15 degrees in flexion.  

The RO additionally found no evidence of incapacitating episodes requiring treatment by a physician prescribing bed rest.  The RO again acknowledged that the Veteran had radiating pain into his lower extremities and that VA outpatient treatment records dated in August 2005 documented a diagnosis of bilateral L4-5 nerve root radiculopathy secondary to DDD of the lumbar spine.  However, the RO dismissed this finding by indicating that the VA examiner stated there was no reflex, sensory or motor defects.  

A review of available VA outpatient treatment records dated between 2004 and 2006 show continued complaints of low back pain.  They additionally document decreased range of motion, radiculopathy, lumbar tenderness and the use of assistive devices, to include a cane and back brace.  Notably, in August 2005, the Veteran was only able to flex to his knees.  Radiographic reports quantified the DDD as extensive. 

Moreover, the recently added records from the Social Security Administration (SSA), dated between 2003 and 2004 specifically document a markedly limited range of motion, as well as radiating back pain.  A March 2004 entry showed flexion only to 30 degrees, extension to 15 degrees, and bilateral flexion to 25 degrees.  Disability benefits were awarded as of March 2001, which included the DDD of the lumbar spine.  

The VA examination in April 2009 again documented decreased range of motion even from prior examination.  Flexion was to 50 degrees, extension was to 10 degrees, lateral flexion was 15 degrees bilaterally, and rotation was to 30 degrees bilaterally. There was an additional 5 degrees of loss of flexion on repetition.   

Upon VA examination in October 2010, forward flexion was to 40 degrees, extension to 15 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 25 degrees.  There was decreased sensation in the lower extremities. 

The testimony of the Veteran in May 2009 indicated that he had a decreased range of motion and incapacitating episodes of back pain occurring one to two times per month.  

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421. 

As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical and lay evidence and indicated that there was an improvement in the Veteran's range of motion.  However, as indicated above, the RO failed to find that the Veteran's range of motion actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the RO conceded that the evidence showed repeated motion caused an increase in pain and additionally decreased flexion by 15 degrees.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Though the RO again acknowledged that the Veteran had radiating pain into his lower extremities and that VA outpatient treatment records dated in August 2005 documented a diagnosis of bilateral L4-5 nerve root radiculopathy secondary to DDD of the lumbar spine, the RO dismissed this finding by indicating that the VA examiner stated there were no reflex, sensory or motor defects.  

The Board would like to point out at this juncture that in November 2010, the RO awarded separate 10 percent ratings for radiculopathy of the right and left lower extremities secondary to the DDD of the lumbar spine.  These grants were made effective on September 13, 2004.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 40 percent to 20 percent void  ab initio. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  

Accordingly, the previously assigned 40 percent rating for the service-connected DDD of the lumbar spine is restored as of February 1, 2007.  The appeal is allowed to that extent.  


ORDER

The restoration of the 40 percent disability rating for the service- connected DDD of the lumbar spine effective on February 1, 2007 is granted.



REMAND

The Veteran also filed a claim of entitlement to an increased disability evaluation for the service-connected DDD of the lumbar spine.  A determination has been made that adjudication of the claim and additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

As determined above, the 40 percent rating for the service-connected DDD of the lumbar spine has been restored as of February 1, 2007.  The Veteran has maintained since filing his claim for increase in October 2005 that his disability had worsened in severity to warrant a rating in excess of 40 percent. 

The Board finds that the November 2006 rating decision, which reduced the Veteran's disability evaluation, was in essence a denial of his petition to have the rating increased.  However, to go forward with a determination on the claim for increase at this juncture would be a violation of due process as the RO did not in fact adjudicate the claim for increase in light of all pertinent evidence and legal authority.  38 U.S.C.A. § 5104.

The Veteran filed additional claim for increase in 2008.  While the RO issued a rating decision in November 2010, which awarded separate 10 percent ratings for bilateral lower extremity radiculopathy effective September 2004, there was no adjudication of the claim for increase based on the orthopedic codes.  38 C.F.R. § 4.71a.

Therefore, the RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

The records of the ongoing VA treatment pertinent to the issue should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the increased rating claim on appeal.

2.  The RO should take appropriate action to contact the Veteran in order to obtain copies of any outstanding VA and/or private treatment records not on file pertaining to the issue subject to this REMAND.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for increase in light of all the evidence of record.  Adjudication of the claim for a higher evaluation should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplement Statement of the Case and afforded a reasonable opportunity for response.  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


